In an action to recover damages for personal injuries alleged to have been sustained by plaintiff in 1950 when he fell off a platform in a station and was run over by a subway train, the defendant City of New York appeals from so much of an order, on reargument, as adheres to the original decision and directs the defendant to produce for examination before trial, the members of the police emergency squad who removed plaintiff from under the train, and which provides that if these members “do not have knowledge of the facts attempted to be elicited, then the defendant shall also produce for examination before trial by the plaintiff other employees of defendant who can testify to the same.” Order, insofar as appealed from, modified by striking out everything following the words “upon re-argument” in the first ordering paragraph, and by adding a provision that the plaintiff’s motion to compel the defendant to comply with the order of December 30, 1952, as to the examination before trial, is denied without costs. As so modified, order affirmed, with $10 costs and disbursements to appellant. In view of the orders of August 8, 1951, and of December 30, 1952, in the absence of a showing that the members of the police emergency squad were present at the time of the accident, discretion to direct their examination was improperly exercised. Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.